          Case 4:20-cv-00764-JM Document 26 Filed 05/06/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

RICHARD GILLIAM                                                                 PLAINTIFF


V.                              No. 4:20-cv-00764-JM-JTR


LANIUS, Deputy/Head of Medical,
Lonoke County Sheriff’s Office, et al.                                      DEFENDANTS


                                          JUDGMENT

       Consistent with the Order entered separately today, this case is voluntarily dismissed

without prejudice.

       Dated this 6th day of May, 2021.



                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
